Exhibit 10.35

September 22, 2005

Laurus Master Fund, Ltd.

c/o Laurus Capital Management, L.L.C.

825 Third Avenue, 14th Floor

New York, NY 10022

Attention: Mr. Scott Bluestein

Dear Scott:

This Letter will serve as an agreement between Transgenomic, Inc. (“TBIO”) and
Laurus Master Fund, Ltd. (“Laurus”) with respect to the following matters
relating to:

(i) that certain Security Agreement, dated December 3, 2003 as amended, by and
between TBIO and Laurus and the Secured Revolving Note and Secured Convertible
Minimum Borrowing Notes issued by TBIO to Laurus to evidence borrowing
thereunder (the “Revolving Loan”); and

(ii) that certain Secured Convertible Term Note, dated February 19, 2004,
between TBIO and Laurus (the “Term Loan”).

In contemplation of the proposed issuance of additional shares of Common Stock
by TBIO pursuant to that certain Securities Purchase Agreement, dated
September 22, 2005, between TBIO and certain purchasers of its Common Stock (the
“Purchase Agreement”) and in consideration of the mutual promises and agreements
made herein, TBIO and Laurus hereby agree, subject in each case to no Event of
Default having occurred or continuing at any time during the term hereof, as
follows:

(a) Laurus agrees that it will not exercise any right to convert indebtedness
under the Revolving Loan or the Term Loan (together the “Loans”) into Common
Stock of TBIO at any time from the date hereof until the Closing (as defined in
the Purchase Agreement). At the time of the Closing, Laurus will have the right
to convert not more than $1,000,000 of indebtedness then outstanding under the
Loans into Common Stock of TBIO at a conversion price of $1.00 per share;

(b) To the full extent such consent may be required by the terms of either of
the Loans, Laurus hereby grants its consent to the sale of Common Stock and
associated Warrants pursuant to the terms of the Purchase Agreement;



--------------------------------------------------------------------------------

(c) TBIO shall provide three (3) business days prior notice to Laurus of the
date upon which the Closing will occur. Contemporaneously with the Closing, TBIO
will repay all outstanding principal and accrued regular interest on the Loans,
less any amount Laurus elects to convert into Common Stock at the Closing
pursuant to paragraph (a) above. In addition, TBIO will pay Laurus prepayment
penalties in accordance with the terms of the Loans which the parties
acknowledge and agree equal $323,750. Laurus agrees that no other fees,
penalties, default interest, liquidated damages or payments of any other nature
that may be due under the terms of the Loans will be payable by TBIO in
connection with such repayment of the Loans and that TBIO is hereby released
from any liability with respect thereto. Laurus agrees to comply with all
provisions of the Loans relating to the release of security interests and liens
held by it with respect to the assets of TBIO, including termination filings for
financing statements file by it under state UCCs;

(d) In consideration for the foregoing agreements and concessions made by
Laurus, TBIO shall pay Laurus an additional fee equal to $500,000
contemporaneously with the Closing;

(e) TBIO agrees to register any shares of Common Stock issued to Laurus upon
conversion of indebtedness under the Loans, including shares of Common Stock and
warrants issued to Laurus prior to the date of this Agreement, for resale under
the Securities Act of 1933, as amended, on the same terms and conditions as it
is required to register shares of Common Stock issued at the Closing pursuant to
the Purchase Agreement or any agreement referred to or executed and delivered in
connection with the Purchase Agreement; and

(f) Laurus hereby acknowledges that the occurrence of the Closing is subject to
certain conditions precedent set forth in the Purchase Agreement, including but
not limited to the receipt of shareholder approval. TBIO agrees that it will use
commercially reasonable efforts to complete all conditions precedent to the
Closing. In the event that the Closing has not occurred within 75 days from the
date hereof, this Agreement shall be deemed null and void and of no further
force or effect.

This letter may not be amended or waived except by an instrument in writing
signed by TBIO and Laurus. This letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof or thereof, as the case may be. This letter
shall be governed by, and construed in accordance with, the laws of the State of
New York. This letter sets forth the entire agreement between the parties hereto
as to the matters set forth herein and supersede all prior communications,
written or oral, with respect to the matters herein.

[Signatures are on following page]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our Agreement, please have two copies of
this Agreement countersigned by a duly authorized officer of Laurus as indicated
below and return one original copy to me. Thank you for your cooperating in
connection with this matter.

 

TRANSGENOMIC, INC. By  

/s/ Michael A. Summers

  Michael A. Summers   Chief Financial Officer

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE LAURUS MASTER FUND,
LTD. By  

 

Name:   Title:  